--------------------------------------------------------------------------------

Exhibit 10.27
 
INTERCREDITOR AGREEMENT
 
This Intercreditor Agreement (“Agreement”) is entered into effective as of the
11th day of June, 2010 by and between ACTION CAPITAL CORPORATION (“ACTION”)
located at 230 Peachtree Street, Suite 910, Atlanta, GA 30303 and I. WISTAR
MORRIS with an office located at Suite 300, 4 Tower Bridge, 200 Barr Harbor
Drive, West Conshohocken, PA 19428 (“LENDER”).
 
WITNESSETH:
 
WHEREAS, ACTION and LENDER have both loaned or intend to loan money or otherwise
extend credit to Lattice Incorporated and their wholly owned subsidiaries
Lattice Government Services FKA Ricciardi Technologies Inc. and System
Management Engineering Inc. (‘‘Borrower”); and
 
WHEREAS, in the case of Lender, Borrower has issued a certain Promissory Note
dated June 11, 2010 in the amount of $1,250,000 (the “Note”) to LENDER which is
secured by certain accounts receivable of Borrower; and
 
WHEREAS, ACTION holds a prior security interest in certain assets of Borrower
including without limitation all accounts receivable, government contract rights
and task orders of Borrower (the “ACTION Lien”); and
 
WHEREAS, ACTION has agreed to subordinate the ACTION Lien in certain government
contracts, task orders and accounts receivable of Borrower as more specifically
detailed in the attached Exhibit A incorporated herein by reference (the “LENDER
COLLATERAL”); and
 
WHEREAS, ACTION has agreed to forward the proceeds of LENDER Collateral to
LENDER upon receipt, all as set forth herein below.
 
NOW, THEREFORE, LENDER and ACTION agree as follows:

   
1.
LENDER shall have with respect to ACTION a first priority security interest with
respect to the amounts outstanding under the LENDER COLLATERAL. Upon receipt
from Borrower of the invoices with respect to the LENDER COLLATERAL, LENDER
shall forward copies of same to ACTION.
 
ACTION shall have a first priority security interest with respect to all other
accounts receivable of Borrower, excluding however, the LENDER COLLATERAL.
LENDER shall at all times have the senior right to receive any and all payments
or proceeds of the LENDER COLLATERAL, which payments or proceeds shall be
applied to the obligations of Borrower to LENDER under the Note, ACTION shall at
all times have the senior right to receive and /or collect any and all payments
or proceeds of Borrower’s accounts, invoices, accounts receivable, unbilled
revenue, contract rights, chattel paper, documents, instruments, and general
intangibles (excluding, however, the LENDER COLLATERAL), which payments or
proceeds may be applied to the obligations of Borrower to ACTION.
   
2.
Within two (2) business days of receipt by ACTION of amounts due under the
LENDER COLLATERAL, ACTION will forward the amounts so collected to LENDER by
wire transfer to LENDER’S account as follows:
     
Wachovia Bank
 
3442 Orange Ave., NE
 
Roanoke, VA 24012
 
ABA [Redacted - Confidential]
 
Beneficiary: First Clearing, LLC
 
Acct. #: [Redacted - Confidential]
 
Further Credit: I. Wistar Morris, Acct [Redacted - Confidential]
   
3.
This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof. In the event any provision of this Agreement or that
application of such provision to any person or circumstance shall for any reason
and to any extent be deemed invalid or unenforceable, the remainder of this
Agreement and the application of such provision to other persons or
circumstances shall not be affected thereby, but rather shall be enforced to the
full extent permitted by law. This Agreement may be amended only in a writing
signed by ACTION and LENDER.
   
4.
No waiver of any provision of this Agreement shall be effective unless such
waiver is in writing and signed by the party against which the waiver is to be
enforced. This Agreement shall be governed by and construed in accordance with
the laws of the State of Georgia.

 
[Remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
 
[Signature Page of Intercreditor Agreement]
 
IN WITNESS WHEREOF, the undersigned have entered into this Agreement effective
the day and year first above written.

     
“ACTION”
 
“LENDER”
ACTION CAPITAL CORPORATION
    BY:  /s/ Becky J. Cronister   /s/ I. Wistar Morris  TITLE:
PRESIDENT
 
I. WISTAR MORRIS

 
Read and consented to this 11th day of June, 2010.
“BORROWER”
LATTICE, INCORPORATED
  BY:  /s/ Paul Burgess     TITLE:
CEO
 
 

 
LATTICE GOVERNMENT SERVICES, INC.
 
By:
/s/ Kenneth E. Kaizer
 
Title:
PRESIDENT
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit “A”
 
 
 
 
 
 
[Redacted - Confidential]